This case was heard on February 7, 1979, pursuant to this court’s order entered on January 18, 1979 directing the plaintiff to appear and show cause why its appeal should not be dismissed in light of the fact that G.L. 1956 (1968 Reenactment) §28-9.3-12 does not provide an avenue of appeal from the decision of an arbitrator resolving a dispute arising out of the terms of an executed contract.
The plaintiff appeared and sufficient cause having been shown that the appeal should not be dismissed, the case is ordered returned to the regular calendar.